DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on October 13,2021, has been received and made of record. In response to the Non-Final Office Action dated August 25, 20211, the title and claim 1 have been amended.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-4, Applicant argues that “Goldenberg fails to disclose or suggest at least these emphasized features when taken in the context of the claim as a whole as they must be” (Remarks, p. 10).  Claim 1 recites:  A reflection module, comprising: a holder; and a reflective member mounted on the holder and including an incident surface, a reflective surface, and an emitting surface; wherein the holder includes a cover portion covering a portion of the emitting surface, and wherein an area of the cover portion covering the emitting surface increases in a direction toward a lower portion of the emitting surface.  The Examiner respectfully disagrees.


    PNG
    media_image1.png
    269
    468
    media_image1.png
    Greyscale

Further, Goldenberg is clearly found to disclose wherein an area of the cover portion covering the emitting surface increases in a direction toward a lower portion of the emitting surface, in that, area of the cover portion covering the emitting surface increases in size as you approach a center point, such as seen at thickest point near indicator 601 (see copy of figure 6D, above).  
In light of the claim, as currently written, the Examiner stands behind the teachings of the art.
Claims 2-4 depend from claim 1, and similar to Applicant’s response (Remarks, p. 12), as rejected “at least for this reason.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by International Patent Publication No. WO 2019/008517 to Goldberg et al. (hereinafter “Goldberg”; provided by Applicant in IDS dated December 7, 2020).
	Regarding claim 1, Goldberg teaches a reflection module, comprising a holder (e.g., fig.6D), and a reflective member (e.g., figs. 1A-6A, element 102) mounted on the holder (e.g., figs. 1A-6A, connected in an assembled state) and including an incident surface (e.g., fig. 1A, surface 102a), a reflective surface (e.g., fig. 1A, surface 102c),and an emitting surface (e.g., fig. 1A, surface 102b),and wherein the holder includes a cover portion covering a portion of the emitting surface (e.g., fig.6D, decreases light entering the lens), wherein an area of the cover portion covering the emitting surface increases in a direction toward a lower portion of the emitting surface (e.g., fig.6D, an area of the cover portion increases in direction down).
Regarding claim 2, Goldberg teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the cover portion comprises a first cover portion covering an edge of one side of the emitting surface (e.g., fig.6D, lower right of center in an assembled state), and a second cover portion covering an edge of another side of the emitting surface (e.g., fig.6D, lower left of center in an assembled state). 
Regarding claim 3, Goldberg teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including teaching wherein the first cover portion 
Regarding claim 4, Goldberg teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein the cover portion further comprises a third cover portion (e.g., fig.6D, upper portion in an assembled state), wherein the third cover portion is configured to cover a portion (e.g., fig.6D, upper portion in an assembled state) in which the emitting surface is connected to the reflective surface (figs. 1A-6A, emitting surface and reflective surfaces are part of element 102, thus are inherently connected). 
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 13-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera module, comprising a lens module including lenses, a housing accommodating the lens module, a reflection module disposed in front of the lens module, and comprising: a holder, and a reflective member mounted on the holder and configured to change a path of incident light, an image sensor module configured to receive light passing through the lens module, and a case coupled to the housing, wherein the reflective member comprises an incident surface, a reflective surface, and an emitting surface, wherein the holder includes a cover portion covering a portion of the emitting surface, and wherein an area of the cover portion covering the emitting surface increases in a direction toward a lower portion of the emitting surface.
Regarding claims 21-24, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of areflection module, comprising a holder, and a reflective member mounted on the holder and including an incident surface, a reflective surface, and an emitting surface, wherein the holder includes a cover portion covering a bottom edge of the emitting surface at which the emitting surface is connected to the reflective surface, and wherein the cover portion comprises protrusions configured to scatter light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697